Exhibit 10.1
 
AMENDMENT AGREEMENT
This Amendment Agreement ("Agreement") is made as of December 14, 2016 by and
between VSE Corporation, a Delaware corporation ("Employer" or "VSE"), and
Maurice A. Gauthier ("Executive).
Recitals
A.            Employer and Executive are parties to an Amended and Restated
Employment Agreement, dated as of December 6, 2013, pursuant to which, among
other things, Employer employ's Executive as Employer's chief executive officer,
president and chief operating officer (the "Employment Agreement").
B.            Employer and Executive desire to amend the Employment Agreement as
set forth below.
C.            Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to them in the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Employer and Executive, each intending to be legally
bound, agree as follows:
1.            Amendment of Employment Agreement.  The Employment Agreement shall
be and hereby is amended as follows:
(a)            The entire text of Section 1(a) of the Employment Agreement shall
be and hereby is deleted and in substitution thereof the following text shall be
and hereby is inserted:
(a)  Employment and Term.  VSE hereby employs Executive as chief executive
officer, president and chief operating officer of VSE, and Executive hereby
accepts such employment, upon the terms and conditions set forth in this
Agreement.  Unless terminated earlier pursuant to Section 6, the term of
Executive's employment hereunder shall terminate on March 31, 2019 (the "Term").
(b)            The entire text of Section 2(a) of the Employment Agreement shall
be and hereby is deleted and in substitution thereof the following text shall be
and hereby is inserted:
(a)  Salary.                          Effective January 1, 2017 and during the
remaining Term, as compensation for services rendered by Executive hereunder,
Employer shall pay to Executive a minimum base salary at the rate of $780,000
per annum, payable in installments in accordance with Employer's policy
governing salary payments to senior officers, as such policy may be amended,
from time to time, by the Board ("Base Salary"). Each December commencing with
December 2017, or on such other annual date as shall be determined by Employer,
Executive's total compensation hereunder will be subject to review by the
Board's Compensation Committee and the Board. Such review will include, among
other things, consideration of corporate and individual performance and industry
benchmarks.
(c)            The entire text of Section 2(b) of the Employment Agreement shall
be and hereby is deleted and in substitution thereof the following text shall be
and hereby is inserted:
(b)  Performance Bonus.  Except as otherwise provided in Section 6, in addition
to the Base Salary, Executive shall be eligible for an annual performance bonus
as determined by (i) the Board under VSE's Performance Bonus Plan or (ii) the
Board's Compensation Committee under the VSE Executive Officer Incentive
Compensation Plan ("Performance Bonus").  Except as may be otherwise provided
herein, any Performance Bonus payable to Executive pursuant to this Section 2(b)
shall be paid within 90 days after the later (i) of the date on which the Board
or its Compensation Committee has determined to grant Executive a Performance
Bonus in a specified amount or (ii) the end of VSE's fiscal year to which such
Performance Bonus relates.
(d)            The entire text of Section 5(e)(i) of the Employment Committee
shall be and hereby is deleted and in substitution thereof the following text
shall be and hereby is inserted:
(e)            Covenant Not To Compete.
(i)            If the Term expires on March 31, 2019 pursuant to Section 1(a) or
is terminated by Employer for Cause (as defined below) or by Executive without
Good Reason (as defined below), Executive shall not, during the Two-Year Post
Term Period, engage, directly or indirectly, in competition with any Covered
Company, or solicit, directly or indirectly, from any Person who purchased any
then existing product or service from any Covered Company during the Term, the
purchase of any then existing product or service in competition with then
existing products or services of any Covered Company.
(e)            The entire text of Section 6(a)(ii)(4) of the Employment
Agreement shall be and hereby is deleted and in substitution thereof the
following text shall be and hereby is inserted:
(4)            Notwithstanding anything herein to the contrary, any expiration
of the Term, as of March 31, 2019 pursuant to Section 1(a) shall not be
considered a termination by Employer without Cause for the purposes of this
Agreement, including this Section 6(a)(ii).
(f)            The entire text of Section 6(d) of the Employment Agreement shall
be and hereby is deleted and in substitution thereof the following text shall be
and hereby is inserted:
(d)            Expiration of the Term Pursuant to Section 1(a).  Upon any
expiration of the Term as of March 31, 2019 pursuant to Section 1(a), all
unvested restricted stock, restricted stock units or similar rights to acquire
capital stock of VSE granted by VSE to Executive shall automatically vest.
(g)            For all purposes of the Employment Agreement, "Effective Date"
shall mean the January 1, 2014.
2.            The Employment Agreement.  The Employment Agreement, as amended
hereby, remains in full force and effect.
3.            Binding Effect.  This Agreement is binding upon and inures to the
benefit of VSE and Executive and their respective successors, legal
representatives, executors, heirs, administrators and assigns.
4.            Invalidity.  If any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement and this Agreement shall
be enforceable to the fullest extent permitted by law.
5.            Other Provisions.  This Agreement shall be governed by, construed
and enforced in accordance with, Sections 7 through and including 17 of the
Employment Agreement.
IN WITNESS WHEREOF, Employer and Executive have executed and delivered this
Agreement as of the date first written above.

 
 
 
 
VSE CORPORATION,
a Delaware corporation
 
 
 
 
 
 
 
By: 
/s/ Thomas R. Loftus
 
 
Thomas R. Loftus
 
 
Executive Vice President
                 /s/ Maurice A. Gauthier      Maurice A. Gauthier